DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 11 is objected to because of the following informalities:
Claim 11 recites the limitation “a RF-IV circuit”. However, the claim does not specify a clear definition of the so-called “RF-IV circuit”, nor does it gives an explicit definition of the abbreviation “RF”, “IV” or “RF-IV”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hof (US 4408282 A).
	Regarding claim 1, Hof discloses a measurement circuitry (the circuitry of the instrument in Fig. 1; see Abstract and col. 3, lines 30-44) configured to be coupled to a load (e.g., soil test cell 32, see Fig. 2) through a transmission line (31), wherein the 
	Hof does not mention explicitly: said predetermined frequency is different for each AC signal.
	However, because the claims of the instant application do not specify the particular function or benefit of the claimed feature in question, it is deemed that the selection of different predetermined frequency for each AC signal is considered to be mere design choices of the AC excitation signals used for measuring the impedance. Since Hof teaches the general configuration of the timer circuit 57 for establishing the  excitation frequency and data sampling rates (col. 6, lines 6-10), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of 
	Regarding claim 10, Hof does not mention explicitly: a resistor bridge configured to couple to the transmission line.  
	However, the examiner takes official notice that a resistor bridge (e.g, a Wheatstone bridge) configured to couple to an electric power transmission line is well known (see https://en.wikipedia.org/wiki/Wheatstone_bridge). It would have been obvious to one of ordinary skill in the art to incorporate such well-known electrical circuit into the invention of Hof’s auto-ranging AC resistance measuring instrument to arrive at the claimed invention. Doing so would provide extremely accurate measurements (in contrast with something like a simple voltage divider) of unknown electrical resistance by balancing two legs of a bridge circuit (https://en.wikipedia.org/wiki/Wheatstone_bridge). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 12, Hof discloses: wherein the load (i.e., the moisture test cell 32 in Fig. 2) comprises a component of a head (e.g., the terminals each of which is connected to a different one of the grid cylinders, see col. 3, lines 54-57) in a data storage device (col. 3, lines 49-62: “Each soil moisture cell behaves primarily as a resistance in series with a capacitance, both of which vary in accordance with changes .  

Allowable Subject Matter
5.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection set forth in section 2 above in this Office Action.
7.	Claims 13-20 are allowed.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2-9 is the inclusion of the claimed limitation that:

    PNG
    media_image1.png
    463
    1150
    media_image1.png
    Greyscale

It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 11 is the inclusion of the claimed limitation of a RF-IV circuit configured to couple to the transmission line. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claims 13-20 is the inclusion of the claimed limitations of:

    PNG
    media_image2.png
    324
    1184
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    229
    1179
    media_image3.png
    Greyscale



Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864